Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in claim(s) 1, 7 and 14.  Case in point, prior art Kim (20200194513) teaches a flexible substrate (fig. 3 and 9: 10); a thin film transistor (fig. 9: 21) disposed on the flexible substrate; a luminescent layer (fig. 3 and 9 and 9: 50) disposed on the thin film transistor (pixel is placed above 21); a first retaining wall and a second retaining wall disposed on the thin film transistor (fig. 3 shows multiple bank structures 43), wherein the first retaining wall is located between the luminescent layer and the second retaining wall (this placement can be seen in fig. 3).  Prior art Sato (9324947) teaches an OLED having an encapsulation layer (42/38/32/30), comprising a first inorganic layer (par. 37 teaches  42 can be an inorganic film), an organic layer (layer 36 color filter can be organic), and a second inorganic layer (30 can be an in SI substrate), wherein the first inorganic layer covers the first retaining wall, the second retaining wall, and one part of the thin film transistor (layers 42/38/32/30  will be formed above layers, as prior art Sato has banks 20).  However these prior arts, alone or in combination, fail t teach “…a plurality of first grooves are disposed in the first inorganic layer close to at least one side of the second retaining wall, the organic layer fills the plurality of first grooves and covers the luminescent layer and the other part of the thin film transistor, and the second inorganic layer covers the first inorganic layer and the organic layer.”
This limitation, in combination with the other limitations mentioned in claim 1, 7 and 14, teaches a semiconductor device and method of manufacturing novel in the art.  Dependent claims are allowed based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894